Case 7:20-cv-01778-VB Document 17 Filed 07/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

penne ene ene nee eee ne nee neem cee ence enn ence ceneeneee x
ABRAHAM WERZBERGER, individually and:
on behalf of all others similarly situated, :

Plaintiff, ORDER OF DISMISSAL
V.

20 CV 1778 (VB)

LC. System, Inc.,

Defendant.
a - ae - -x

 

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than September 28, 2020. To be clear, any
application to restore the action must be filed by September 28, 2020, and any application to
restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are

cancelled. Any pending motions are moot.

Dated: July 29, 2020
White Plains, NY

SO ORDERED:

View

Vincent L. Briccetti
United States District Judge

 
